Citation Nr: 1442604	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  96-17 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES


1.  Entitlement to an initial evaluation in excess of 30 percent for postoperative pilonidal cyst.

2.  Entitlement to an initial evaluation in excess of 10 percent for postoperative scar.

3.  Entitlement to an extraschedular evaluation for pilonidal cyst.

4.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to December 1973.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  By rating action dated April 1995, the RO granted service connection for residuals of a pilonidal cyst, and assigned a 10 percent initial evaluation, effective from December 15, 1994.  

This claim was previously before the Board in June 1997 and February 1998, and was remanded on each occasion to ensure due process and/or for additional development of the record.  By decision in August 2000, the Board assigned a 30 percent initial evaluation for the service-connected pilonidal cyst residuals.  This was effectuated by an August 2000 rating action of the RO that assigned December 15, 1994, as the effective date for the higher initial rating.  The Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court) which, by decision in March 2004, vacated the Board's determination.  The Board remanded the claim in November 2004.

By decision dated November 2005, the Board denied the claim for a rating in excess of 30 percent for pilonidal cyst, and stated that referral of the claim under 38 C.F.R. § 3.321(b)(1) (2011) was not warranted.  In March 2008, the Court reversed the Board's determination to the extent it denied referral for extraschedular consideration, and the remainder of the decision was vacated to provide the Veteran with an adequate examination.  The Board again remanded the Veteran's claim in December 2008, and again denied the Veteran's claim in June 2012.  Most recently, in a January 2014 memorandum decision, the Court vacated and remanded the Board's June 2012 denial of the claim.  

In a rating decision dated March 2010, the RO granted service connection for postoperative pilonidal cyst scar, and assigned a 10 percent initial evaluation, effective December 15, 1994.  The Veteran disagreed with the initial rating assigned, and perfected an appeal regarding this matter.  The Board denied his claim for an increased rating in its June 2012 decision.  Most recently, in a January 2014 memorandum decision, the Court vacated and remanded the Board's June 2012 denial of the claim.  

In October 2011, the Veteran's claim for a higher initial rating for the pilonidal cyst was referred to the Director of VA Compensation and Pension Services, for consideration on an extraschedular basis.  By a decision in November 2011, the Director of VA Compensation Service denied entitlement to a higher initial rating on an extraschedular basis.  The Board denied the claim for a higher initial rating for the pilonidal cyst on an extraschedular basis in June 2012.  In a January 2014 memorandum decision, the Court vacated and remanded the Board's June 2012 denial of the claim.  

The Veteran testified at a hearing before an Acting Veterans Law Judge of the Board, at the RO, in September 1997.  That Acting Veterans Law Judge is no longer employed by the Board.  By letter dated April 2012, the Veteran was provided the opportunity to testify at another hearing before a Veterans Law Judge.  The Veteran responded the following month and indicated he did not want another Board hearing.  

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's June 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the Veterans Law Judge that conducted the September 1997 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter in May 2014 notifying him of an opportunity to receive a new hearing from the Board.  To date, the Veteran has not responded to this letter.  As such, the Board assumes that the Veteran does not desire a new hearing and will proceed with review of his appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to an initial evaluation in excess of 30 percent for postoperative pilonidal cyst, entitlement to an initial evaluation in excess of 10 percent for postoperative scar, and entitlement to an extraschedular evaluation for pilonidal cyst.  In its June 2012 decision, the Board denied all of these claims.  The Veteran then appealed the Board's June 2012 denial to the Court.  In a January 2014 memorandum decision, the Court vacated and remanded the Board's June 2012 decision in its entirety, indicating that the Board failed to provide adequate reasons and bases for its decisions.  These issues are now again before the Board for consideration.  

In addition, the June 2012 Board decision added the issue of entitlement to a TDIU rating, finding that there was evidence of unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability).  The Board then remanded the issue of entitlement to a TDIU so that the Veteran could be scheduled for VA general surgery muscle examinations to determine the nature and extent of his service-connected postoperative pilonidal cyst, to include whether the residuals of the Veteran's pilonidal cyst precluded him from securing and following substantially gainful employment, and so the RO could adjudicate the issue of entitlement to a TDIU.  Pursuant to the Board's June 2012 remand instructions, the Veteran was provided with a VA scars examination and a VA muscle injuries examination in July 2013.  In September 2013, the RO issued a rating decision which denied the Veteran's claim for entitlement to a TDIU.  However, the Board notes that the RO never issued a statement of the case with respect to the TDIU claim.  

The Board finds that a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims, so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In July 2014, the Veteran submitted new evidence to the Board without a waiver of initial AOJ consideration.  This new evidence consisted of select VA treatment records dated from June 2013 to September 2013 which showed treatment for pilonidal cyst residuals.  This evidence was not considered by the AOJ.  Moreover, the Board emphasizes that the July 2013 VA scars examination and the VA muscle injuries examination conducted to develop the Veteran's TDIU claim both contain information relevant to the Veteran's increased rating claims; however, the AOJ never had the opportunity to consider these reports with respect to the Veteran's various increased rating claims, as they had been denied by the Board and were pending before the Court at the time the July 2013 examinations were conducted.  Indeed, it does not appear that the Veteran and his attorney are even aware of the existence of the July 2013 VA examination reports or the September 2013 rating decision which denied the Veteran's claim for entitlement for a TDIU.  In correspondence dated in July 2014, the Veteran's attorney requested a new VA medical opinion on the relevant rating issues based on VA treatment records dated in 2013; and in other correspondence dated in July 2014, the Veteran's attorney erroneously indicated that the RO had not yet made a decision with respect to the Veteran's claim for a TDIU.  These correspondences suggest that the Veteran and his attorney are not aware of any development that was accomplished or decisions that were issued with respect to his TDIU claim while his increased rating claims were on appeal to the Court.  Accordingly, this matter must be remanded in order for the AOJ to review the evidence received since the issuance of the most recent supplemental statement of the case, as well as to ensure that the Veteran and his attorney are made aware of all evidence and decisions of record.  

In addition, the Board further finds that a remand is necessary to obtain outstanding records.  As mentioned above, in July 2014, the Veteran submitted select VA treatment records dated from June 2013 to September 2013 from the Chillicothe VA Medical Center in Chillicothe, Ohio.  The Veteran's attorney argued that these records demonstrated the necessity for a new VA medical opinion.  The Board notes that prior to this time, the last time VA treatment records were associated with the record was in October 2011.  Moreover, it appears that there are additional VA treatment records from 2013 which were not associated with the claims file.  As such, on remand, the Veteran should be requested to identify any VA or non-VA healthcare provider who has treated him for his service-connected disabilities.  Thereafter, all identified records, to include all VA treatment records from the Chillicothe VA Medical Center dated since October 2011, should be obtained for consideration in the Veteran's appeal.  

Finally, the Veteran also seeks higher ratings on extraschedular bases.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disabilities.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b) (1) (2013).  

Recently, in Johnson v. McDonald, No. 2013-7104 (Fed. Cir. Aug. 6, 2014), the Federal Circuit held that, "The plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, the Board emphasizes that the AOJ has yet to consider the collective impact of the Veteran's multiple service-connected disabilities on an extraschedular basis.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Such is necessary prior to appellate consideration.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be given an opportunity to identify any VA or non-VA healthcare provider(s) who treated him for his service-connected disabilities.  After securing any necessary authorization from him, obtain all identified treatment records, to include all VA treatment records from the Chillicothe VA Medical Center in Chillicothe, Ohio, dated since October 2011.  All reasonable attempts should be made to obtain such records.  

For private records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, if any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include any additional evidence associated with the record since the issuance of the most recent statement of the case.  In addition, consider whether referral for consideration of an extraschedular evaluation is warranted, with consideration of the potential applicability of the holding in Johnson v. McDonald, No. 2013-7104 (Fed. Cir. Aug. 6, 2014), as to the increased rating issues on appeal.  If any claim remains denied, a supplemental statement of the case should be issued.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



